Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 10/7/2021 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 8, paragraph 3 - page 9, last paragraph of the Remarks, filed 10/7/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The statutory double patenting rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 10, paragraph 1 of the Remarks, filed 10/7/2021, with respect to claims 1-20 have been fully considered and are persuasive in light of the terminal disclaimer filed 10/7/2021.  The terminal disclaimer has been approved and the non-statutory obviousness-type double patenting rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 



EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a data packet processing method comprising:
“sending, by a policy and charging enforcement function (PCEF), a first message to the storage apparatus, wherein the first message comprises a first identifier, and wherein the first message requests the storage apparatus for first data flow characteristic information corresponding to the first identifier;
	determining, by the storage apparatus according to the first identifier and the correspondence, the first data flow characteristic information; and
	sending, by the storage apparatus, a second message to the PCEF, wherein the second message comprises the first data flow characteristic information” in combination with other recited elements in claim 1.

The present application also relates to a system comprising: 
“receive a first message comprising a first identifier, wherein the first, message requests the storage apparatus for first data flow characteristic information corresponding to the first identifier; determine according to the first identifier and the correspondence, the first data flow characteristic information corresponding to the first identifier; and 
send a second message comprising the first data flow characteristic information corresponding to the first identifier; and  
policy and charging enforcement function (PCEF) configured to: 
send the first message to the storage apparatus; and
receive the second message from the storage apparatus” in combination with other recited elements in claim 9.

A second prior art, Karampatsis et al. (US Publication 2016/0112896 A1), teaches a PCRF that receives a request containing media level information about a flow. The PCRF then analyze characteristics in the request against defined policy and download service-related and/or subscriber-related information the HSS.  Karampatsis also teaches the PCRF provides PCC rules to the PCEF such that the PCEF applies the PCC rules to specific types of IP traffic by way of traffic inspection.
However, Fernanadez Alonso and Karampatsis, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471